ORDER

Prior report: OkLApp., 898 P.2d 744.
Certiorari is granted for the limited purpose of overruling the Court of Appeals’ decisions in Hart v. Board of County Commissioners, 842 P.2d 777 (Okla.Ct.App.1992) and Patterson v. Town of Muldrow, 865 P.2d 1269 (Okla.App.1993) insofar as these decisions are inconsistent with the Court of Appeals’ decision in this matter.
The opinion of the Court of Appeals in this matter is released for publication by order of this Court and is given precedential value,
/s/ Alma Wilson CHIEF JUSTICE
WILSON, C.J., KAUGER, V.C.J., and HODGES, SIMMS, OPALA, SUMMERS and WATT, JJ., concur.
HARGRAVE, J., dissents.